DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2021 has been entered.  Applicant has amended claims 1-3, 7-8, 10-12, 16-20 and cancelled claims 5-6, 14-15. Claims 1-3, 7-12, and 16-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 10 and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed October 17, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims are objected to be1-2, 8, 10-11, 17, 19-20 because of the following informalities:  Regarding claims 1, 8, 10, 19-20, the limitation “...in a floating window manner...” should be amended to remove the word “manner” since the later recited “..in the floating window...” is referencing “the floating window” not the “floating window manner”.  Claims 2 11, 17, the limitation “a full-screen manner” should be amended to remove the word “manner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 10-12, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite, and for the purpose of compact prosecution, these claims will be given their best possible broadest reasonable interpretation.
Regarding claim 1, first, the limitation “....determining  the current application to which an interactive interface currently displayed on the display interface of the mobile terminal belongs....” is unclear and does not seem to make sense because the first instruction is already to display the current application in a floating window, therefore, it is unclear what this limitation mean, in particular, “belongs” to what? and what does the “determining” has anything to do with displaying the current application in a floating window?  In other words, the interactive interface of a current application is the current application that is currently being displayed (assuming the currently displayed application is in full screen), there is no other interactive interface of other application that is concurrently being displayed, hence the reason why the interactive interface of the current application can be change into a floating window (no longer full screen).  Second, the limitation “....detecting distances between a designated border of the floating window and borders in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a first preset distance, determining that a side of the display interface corresponding to the shortest distance is a target border, and updating the display position of the floating window to a display position that is adjacent to and coincident with the target border: and detecting distances between each corner of the floating window and corners in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a second preset distance, determining that a corner of the display interface corresponding to the shortest distance is a target corner, and updating the display position of the floating window to a display position that is adjacent to and coincident with the target corner” is still unclear and does not seem to match up with the description in the specification. For example, according to the published specification paragraph [0092] recited “...updating a display area of the floating window to a display area that fits the target border...”, which does not seem to match up with the cited claim limitation.  Furthermore, the specification does not further elaborate what “fits the target border” mean, and also it is unclear how the target border with the minimum distance updates the floating window to fit the target border.  In other words, the specification does not even describe that automatic snapping of the floating window to the side of the screen that has the shortest distance to the floating window.  Similar rationale applies to the using corner of the screen. Claims 10 and 19 recite similar limitations as in claim 1, and are rejected along the same rationale.
Claims 2-3, 11-12 are unclear due to claim 1, also recites “...the determined current application...”
Claim 7, 16, the limitation “...determining a response interface of the current application for the touch signal, and displaying the response interface in the first window
Claim 20 overall does not make sense in view of claim 10 or individually.  First, the recitation “A mobile terminal comprising the apparatus according to claim 10...” is unclear because a mobile terminal is an apparatus, therefore, the recitation of “a mobile terminal comprising the apparatus according to claim 10” does not make sense.  Second, the parent claim 10 is already displaying an interactive interface of a currently displayed application in a floating window, therefore, it is unclear what is this “an application” referring to because it isn’t a currently displayed application as recited in parent claim 10, and the specification is not clear on if a floating window of this application is automatically generated based on a response time without user input.  The specification repeatedly discussed the displaying of  a floating window is based on “a first instruction” which is a user input such as a touch, simultaneously pressing a volume up key and a switch key (Para. 79-82). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO2021018067; Priority Filed: July 31, 2019) (hereinafter Wu) in view of Wang et al. (US PGPub. 2017/0192652) (hereinafter Wang).

In reference to independent claim 1:
Wu teaches a method for displaying an application interface, applied to a mobile terminal, comprising: receiving, by the mobile terminal, a first instruction for instructing to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window manner; determining  the current application to which an interactive interface currently displayed on the display interface of the mobile terminal belongs; displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window (i.e. ....Figure 3 shows a user interface of a video call, which is a video call interface provided by WeChat. Not limited to this, the user interface may also be an interface for video calls provided by other applications, such as QQ, Apple's Face Time interface, or instant messaging software such as MSN.....the electronic device 100 detects a click operation on the window reduction control 206, and in response to this operation, the electronic device 100 simultaneously displays the chat interface 21 and the floating window 22 of the video contact on the display screen. The floating window 22 is displayed floating on the chat interface 21 of the video contact..... - Paragraphs 175, 189; Figs 3, 4A-4B); and receiving a drag touch signal for the floating window, and changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, wherein the method further comprising at least one of: detecting distances between a designated border of the floating window and borders in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a first preset distance, determining that a side of the display interface corresponding to the shortest distance is a target border, and updating the display position of the floating window to a display position that is adjacent to and coincident with the target Attorney Docket No. ZLP2000999CN-USborder (i.e. ....User intention 2: The user intends to change the position of the floating window 30 on the display screen 194 so that the upper edge of the floating window 22 coincides with the lower edge of the status bar 321....user’s finger dragging the floating window 22 to the status bar 321 area. After the upper edge of the floating window 22 coincides with the lower edge of the status bar 321, the user’s finger continues to slide upwards, and the distance the user’s finger continues to slide when it is less than the first distance threshold, the user's finger stops sliding and stops touching the display screen 194. The electronic device 100 detects the seventh user operation, the electronic device 100 determines that the above user operation is used to implement the above user intention two..... - Paragraphs 238, 240); and Wu does not explicitly teach detecting distances between each corner of the floating window and corners in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the Wang teaches “....when the whole display interface is vertically moved, a distance from a reference point in an upper left corner of the screen to an upper border or a lower border of the display interface is compared with a half length of the display interface, and the display interface is moved to a direction of which the distance is shorter...” (Paragraph 44).  It would have been obvious to modify Wu with the teachings of Wang to also utilize corners of the display interface with the motivation so that the moving distance of the display interface is the shortest and user experience is good and that the display interface can be adaptively adjusted and aligned to the border(s) of the screen after the drag operation (Paragraph 45).

In reference to claim 2: 
Wu and Wang teach the method according to claim 1, Wu teaches wherein the displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window comprises: displaying the floating window on a top of the display interface of the mobile terminal; and the method further comprises: selecting, when the mobile terminal runs a plurality of applications simultaneously, a second application other than the current application from the running applications, and displaying an interactive interface of the second application or displaying a home screen desktop on the display interface of the mobile terminal in a full-screen manner when displaying the floating window on the display interface of the mobile terminal (i.e. ....Figure 3 shows a user interface of a video call, which is a video call interface provided by WeChat. Not limited to this, the user interface may also be an interface for video calls provided by other applications, such as QQ, Apple's Face Time interface, or instant messaging software such as MSN.....the electronic device 100 detects a click operation on the window reduction control 206, and in response to this operation, the electronic device 100 simultaneously displays the chat interface 21 and the floating window 22 of the video contact on the display screen. The floating window 22 is displayed floating on the chat interface 21 of the video contact..... - Paragraphs 175, 189; Figs 3, 4A-4B).

In reference to claim 3: 
Wu and Wang teach the method according to claim 1, Wu teaches wherein the displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window comprises: displaying the floating window in a designated region on the display interface of the mobile terminal (i.e. ... displays a floating window 22 at a preset position on the display screen... - Paragraph 198; Figs 4A-4B).

In reference to claim 7:
Wu and Wang teach the method according to claim 1, Wu teaches further comprising: receiving a touch signal for a control of the interactive interface of the current application in the floating window, determining a response interface of the current application for the touch signal, and displaying the response interface in the first window, wherein a size of the floating window is smaller than that of the display interface of the mobile terminal (i.e. .....The electronic device 100 can detect a touch operation (such as a click operation on the window reduction control 206) that acts on the window reduction control 206, and in response to this operation, the electronic device 100 can reduce the current video window to a floating window and display it on the preset position of the display screen....the electronic device 100 detects a click operation on the window reduction control 206, and in response to this operation, the electronic device 100 simultaneously displays the chat interface 21 and the floating window 22 of the video contact on the display screen. The floating window 22 is displayed floating on the chat interface 21 of the video contact..... - Paragraphs 184, 189; Figs. 4A-4B)

In reference to claim 8: 
Wu and Wang teach the method according to claim 1, Wu teaches further comprising: receiving, by the mobile terminal, a second instruction for instructing to end displaying the interactive interface of the current application in the floating window manner; and displaying, based on the second instruction, the interactive interface of the current application on the display interface of the mobile terminal in a full-screen manner (i.e. ... button views for closing and minimizing operations on the floating window.... can also be used to switch the current user interface to the video call interface. The electronic device 100 can detect a touch operation (such as a click operation on the floating window of the window) acting on the floating window of the window, and in response to the operation, the electronic device 100 can enlarge the floating window into a video call interface....detects a touch operation on the return button 208A, the electronic device 100 can display the previous user interface..... - Paragraphs 149 or 185 or 187; Fig. 4A-4B).

In reference to claim 9: 
Wu and Wang teach the method according to claim 1, Wu teaches further comprising: receiving, by the mobile terminal, a third instruction for instructing to close the floating window, and closing the floating window based on the third instruction (i.e. ... button views for closing and minimizing operations on the floating window....detects a touch operation on the return button 208A, the electronic device 100 can display the previous user interface..... – Paragraphs 149 or 187; Fig. 4A-4B).

In reference to independent claim 10:
An apparatus for displaying an application interface, applied to a mobile terminal, comprising: memory storing instructions; a processor executing the instructions stored in the memory, wherein the processor is configured to receive a first instruction for instructing to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window manner; determine the current application to which an interactive interface currently displayed on the display interface of the mobile terminal belongs;  display, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal, in the floating window;  receive a drag touch signal for the floating window; and change a display position of the floating window on the display interface according to a moving track of the drag touch signal, wherein the processor is further configured to perform at least one of: detecting distances between a designated border of the floating window and borders in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a first preset distance, determining that a side of the display interface corresponding to the shortest distance is a target border, and updating the display position of the floating window to a display position that is adjacent to and coincident with the target border: and detecting distances between each corner of the floating window and corners in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a second preset distance, determining that a corner of the display interface corresponding to the shortest distance is a target corner, and updating the display position of the floating window to a display position that is adjacent to and coincident with the target corner.


In reference to claim 11:
The apparatus according to claim 10, wherein the processor is further configured to display the floating window on the display interface of the mobile terminal by: displaying the floating window on a top of the display interface of the mobile terminal; and selecting, when the mobile terminal runs a plurality of applications simultaneously, a second application other than the current application from the running applications, and displaying an interactive interface of the second application or display a home screen desktop on the display interface of the mobile terminal in a full-screen manner when displaying the floating window on the display interface of the mobile terminal.
- Claim 11 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 12: 
The apparatus according to claim 10, wherein the processor is further configured to display the interactive interface of the current application in the floating window by: displaying, the floating window in a designated region on the display interface of the mobile terminal.
- Claim 12 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 16: 
The apparatus according to claim 10, wherein the processor is further configured to: receive a click touch signal for a control of the interactive interface of the current application in the floating window; and determine a response interface of the current application for the click touch signal, 
- Claim 16 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 17: 
The apparatus according to claim 10, wherein the processor is further configured to: receive a second instruction for instructing to end displaying the interactive interface of the current application in a floating window manner; and display the interactive interface of the current application on the display interface of the mobile terminal in a full-screen manner.
- Claim 17 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 18: 
The apparatus according to claim 10, wherein the processor is further configured to: receive a third instruction for instructing to close the floating window; and close the floating window.
- Claim 18 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 19: 
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon for execution by a processor to implement operations including: receiving, by the mobile terminal, a first instruction for instructing to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window manner: determining the current application to which an interactive interface currently displayed on the display interface of the mobile terminal belongs; displaying, based on the first instruction, the 
- Claim 19 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Wu teaches a computer-readable storage medium in paragraph [0407].

In reference to claim 20: 
A mobile terminal comprising the apparatus according to claim 10, further comprising a touch screen, wherein the mobile terminal is configured to display an interactive interface of an application in a floating window manner on the touch screen when a response time of the application to a certain request is longer than a predetermined threshold in a process for a user 
- Claim 20 is unclear as explained in 112(b) section, and therefore will be interpreted as similar to claim 10, and is rejected along the same rationale. The limitation with respect to the use of a floating window so that user can view other application while waiting for response from the first application is merely stating the benefit of using a floating window, of which is the purpose of using a floating window in Wu so that more than one application can be viewed at the same time on the same screen (Paragraphs 175, 189; Figs 3, 4A-4B).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174